 83316 NLRB No. 13GENERAL INTERIORS1301 NLRB 1155.2No. 93±70739, unpublished.3All dates are in 1994 unless otherwise specified.4The compliance specification further provided that ``[t]o the ex-tent that such Answer fails to deny allegations of the Compliance
Specification in the manner required under the Board's Rules and
Regulations, and the failure to do so is not adequately explained,
such allegations shall be deemed to be admitted to be true and the
Respondent shall be precluded from introducing any evidence con-
troverting them.''5John O'Hearn is a field examiner who assists the compliance of-ficer for Region 20.Edward C. Woltkamp d/b/a General Interiors andPainters Union Local 83, International Broth-
erhood of Painters and Allied Trades, AFL±
CIO. Case 20±CA±22158January 23, 1995SUPPLEMENTAL DECISION AND ORDERBYMEMBERSBROWNING, COHEN, ANDTRUESDALEOn February 28, 1991, the National Labor RelationsBoard ordered the Respondent, inter alia, to make
whole Gary Van Tuyl for his losses resulting from the
Respondent's violation of Section 8(a)(3) and (1) of
the Act.1The Board's Order was enforced by theUnited States Court of Appeals for the Ninth Circuit
on October 29, 1993.2On February 28, 1994,3the Regional Director forRegion 20 issued a compliance specification and notice
of hearing alleging the amount of backpay due. The
compliance specification, which was duly served on
the Respondent, directed the Respondent to answer
within 21 days of service pursuant to Sections 102.54
and 102.56 of the Board Rules and Regulations.4On August 30, counsel for the General Counsel noti-fied the Respondent by letter that it had failed to file
an answer to the compliance specification and that an
answer was required. The letter stated that a Motion
for Summary Judgment would be filed if no answer
was received by close of business on September 6.On September 6, the Respondent forwarded a letterto Regional Attorney Joseph P. Norelli. The Respond-
ent stated that it had ``complied with everything that
a Mr. John O'Hearn has requested except for payment
that is said owed to Mr. Van Tuyl'' and that the Re-
spondent did ``not know what you mean by an Answer
to the Compliance Specification.''5On September 23, the General Counsel filed withthe Board a Motion for Summary Judgment with sup-
porting memorandum and exhibits. The motion states
that the Respondent has failed and refused to file an
answer to the compliance specification. The motion
also notes that if the Respondent's September 6 letter
is to be considered an answer to the compliance speci-
fication it does not meet the requirements for an an-
swer under the Board's Rules and Regulations.On September 27, the Board issued an order trans-ferring the proceeding to the Board and a Notice to
Show Cause why the General Counsel's motion should
not be granted. The Respondent filed no response. The
allegations in the motion are therefore undisputed.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.On the entire record in this proceeding, the Boardmakes the followingRuling on Motion for Summary JudgmentSection 102.56(b) and (c) of the Board's Rules andRegulations state, in pertinent part:(b) Contents of answer to specification.ÐTheanswer shall specifically admit, deny, or explain
each and every allegation of the specification, un-
less the respondent is without knowledge, in
which case the respondent shall so state, such
statement operating as a denial. ... As to all

matters within the knowledge of the respondent,
including but not limited to the various factors en-
tering into the computation of gross backpay, a
general denial shall not suffice. As to such mat-
ters, if the respondent disputes either the accuracy
of the figures in the specification or the premises
on which they are based, the answer shall specifi-
cally state the basis for such disagreement, setting
forth in detail the respondent's position as to the
applicable premises and furnishing the appropriate
supporting figures.(c) Effect of failure to answer or to plead spe-cifically and in detail to backpay allegations of
specification.ÐIf the respondent fails to file anyanswer to the specification within the time pre-
scribed by this section, the Board may, either with
or without taking evidence in support of the alle-
gations of the specification and without further
notice to the respondent, find the specification to
be true and enter such order as may be appro-
priate. If the respondent files an answer to the
specification but fails to deny any allegation of
the specification in the manner required by para-
graph (b) of this section, and the failure so to
deny is not adequately explained, such allegation
shall be deemed to be admitted to be true, and
may be so found by the Board without the taking
of evidence supporting such allegation, and the re-
spondent shall be precluded from introducing any
evidence controverting the allegation.The compliance specification states that the Re-spondent shall, within 21 days from the date of the
specification, file with the Regional Director for Re-
gion 20 an answer to the specification. The compliance
specification further states that if the answer fails todeny the allegations of the specification in the manner 84DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
required under the Board's Rules and Regulations, andthe failure to do so is not adequately explained, the al-
legations shall be deemed to be true and the Respond-
ent shall be precluded from introducing evidence con-
troverting them.The Respondent's September 6 letter does not con-stitute an answer within the meaning of the Board's
Rules and Regulations. Thus, the Respondent's letter
does not fairly meet the substance of the compliance
specification, and does not set forth any alternative
computations nor adequately explain the Respondent's
failure to do so. See, e.g., Challenge-Cook Bros. ofOhio, 295 NLRB 435, 437±438 (1989); Sneva's Rent-A-Car, 270 NLRB 1316, 1317 (1984).We therefore find that the Respondent has not filedan answer in accordance with the Board's Rules and
Regulations and the allegations in the compliancespecification are deemed to be admitted to be true.Stage Employees IATSE Local 41 (Theater of Stars),287 NLRB 1363 (1988); Transportation by La Mar,281 NLRB 508, 510 (1986); and Rocky Mountain In-sulation Co., 267 NLRB 752 fn. 2 (1983).Accordingly, the Board grants the Motion for Sum-mary Judgment and concludes that the amounts due to
and payable on behalf of Gary Van Tuyl are as stated
in the compliance specification.ORDERThe National Labor Relations Board orders that theRespondent, Edward C. Woltkamp d/b/a General Inte-
riors, Lodi, California, its officers, agents, successors,
and assigns, shall make whole Gary Van Tuyl by pay-
ments to him and on his behalf as set forth in the com-
pliance specification.